Citation Nr: 0621292	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  04-20 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for residuals of back injury, herniated nucleus pulposus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from February 1976 to 
February 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

At a May 2006 video conference hearing with the undersigned, 
the veteran submitted additional evidence, accompanied by a 
signed waiver of consideration of that evidence by the RO.  
38 C.F.R. § 20.1304 (2005).  The evidence submitted included 
records from several doctors and signed consent forms to 
obtain more of their records.  

Among the records submitted was one from Dr. Cenac in 
December 2005 which referred to a deterioration of the 
veteran's condition.  A September 2004 medical record from 
Dr. Eiserloh refers to an electromyographic report which may 
or may not be of record.  A December 2005 medical record 
states that another electromyogram is needed.  

The recently submitted records indicate that private medical 
records have been sent to the U.S. Department of Labor where 
the veteran is prosecuting a claim for benefits for his back 
condition.  It is unclear if any of those records have also 
been sent to VA.  Furthermore, the veteran reported being 
treated by Dr. Eiserloh from June 1999 to present, but the 
only report from that physician submitted was dated in 
September 2004.  

Thus, it appears that there are a number of relevant records 
which exist that have not been obtained.  Additionally, the 
veteran asserts that his condition is worse than rated, and 
in fact in May 2004 he claimed that he has every particular 
manifestation which is mentioned in old Diagnostic Code 
5293's rating criteria for a 60 percent rating.  

In light of all of the above, all additional available 
medical records should be obtained, including any submitted 
to the Department of Labor, and another VA examination which 
enables the veteran's back disability to be rated both under 
the old and the new rating criteria should be obtained.  See 
38 C.F.R. §§ 3.326, 3.327 (2005).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any additional 
medical records which are relevant to 
the severity of back disability the 
veteran has had since 1999, including 
from the U.S. Department of Labor, 
private physicians, and VA physicians.  
The requests should include the records 
the veteran authorized VA to obtain in 
May 2006.

2.  Thereafter, an appropriate VA 
examination should be conducted in 
order to determine the current severity 
of the disability resulting from the 
service-connected back disability.  The 
claims folder should be made available 
to the examiner.  The examiner should 
provide an examination report which 
contains information necessary to rate 
the veteran's service-connected low 
back disability under both the old and 
the new rating criteria from 
38 C.F.R. § 4.71 (2002, 2005).  

3.  Thereafter, the RO should again 
consider the veteran's claim in light of 
any additional evidence added to the 
record.  The RO must consider both the 
old and new rating criteria as applicable 
and consider "staged" ratings, if 
appropriate.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


